Citation Nr: 1455338	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left arm disability.   

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head injury.  

4.  Entitlement to service connection for a skin disability. 

5.  Entitlement to service connection for hair loss.   

6.  Entitlement to service connection for a respiratory disability.   

7.  Entitlement to service connection for a neck disability.   

8.  Entitlement to service connection for a bilateral shoulder disability.   

9.  Entitlement to service connection for a left knee disability.   
10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for migraine headaches.      


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to September 1983, from December 1986 to February 1990, and from April 1990 to August 1994.  She had additional periods of service in the Arizona Army National Guard and the California Army National Guard. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the issue pertaining to an acquired psychiatric disability was previously characterized as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the issue as reflected on the title page.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that proceeding is of record.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During her May 2014 hearing, the Veteran testified that she began receiving treatment at VA in 1995.  Review of the claims file shows that only records dated since 1997 have been associated with the claims folder.  Therefore, all outstanding records must be obtained on remand.  38 C.F.R. § 3.159(c) (2) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, the Veteran testified that she served in the military from 1995 to 1997 and from 1998 to 2003.  However, as noted above, the Veteran's last verified period of service ended in August 1994.  Therefore, on remand, the AOJ should verify any additional service and request the all available service personnel and treatment records, to include those from Balboa Hospital dated in 1993 and 1994.

Moreover, with regard to the claim for service connection for an acquired psychiatric disability, the Veteran and her representative indicated at the May 2014 hearing that she would be submitting a PTSD stressor statement.  However, such a statement has not been associated with the claims folder.  On remand, the Veteran be given the opportunity to furnish such evidence.

Lastly, the Board notes that the Veteran has submitted additional VA treatment records that have not yet been reviewed by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran and her representative have not provided a waiver of the RO's initial consideration.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should attempt to verify the Veteran's military service from 1995 to 2004.  During her May 2014 hearing, she testified that she had additional service from 1995 to 1997 and from 1998 to 2003.  If additional information is needed to verify such service, the AOJ should contact the Veteran.

2.  The AOJ should obtain all available service personnel and treatment records from the Veteran's military service between 1980 and 2004, to include any clinical records from Balboa Hospital dated in 1993 and 1994.  (It appears that the claims file contains mostly service treatment records dated in the 1980's.)

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file. 

The AOJ should also obtain and associate with the electronic claims file all outstanding VA treatment records, including any VA medical records dated from 1995 to 1997. 

4.  The AOJ should offer the Veteran an opportunity to complete and submit a stressor statement/questionnaire regarding her PTSD claim.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

Further development may include affording the Veteran a VA examination or obtaining a VA medical opinion (e.g., if a stressor is verified or if any injury or Norplant prescription is shown by the additional evidence obtained).

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



